Citation Nr: 9900143	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-36 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, a 
right ear disorder, a disability manifested by upper 
respiratory infections, a lung disorder, hypertension, and 
sterility, claimed as residuals of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1958 and from February 1961 to January 1979.  This matter 
comes to the Board of Veterans Appeals (Board) on appeal 
from a May 1995 decision by the RO.

The claims here on appeal were previously denied by the Board 
in October 1991.  The Board denied the claims because none of 
the disorders or diseases cited by the veteran were listed in 
the applicable law or regulation as radiogenic conditions.  
See 38 U.S.C.A. § 1112(c)(2) (West 1991); 38 C.F.R. 
§ 3.311b(b)(2) (1991).  See also Combee v. Principi, 4 Vet. 
App. 78, 94 (1993) (concluding that VAs interpretation 
that the list of radiogenic diseases [in 38 C.F.R. 
§ 3.311b(b)(2)] is exclusive, i.e., that a veteran can only 
establish service connection on a direct basis based on 
radiation exposure if the disability is enumerated in that 
list, is reasonable . . . .); Walls v. Brown, 5 Vet. 
App. 46, 49 (1993) (quoting Combee for the same proposition).  
Subsequent to the Boards October 1991 decision, however, the 
United States Court of Appeals for the Federal Circuit 
invalidated section 3.311b (redesignated 3.311 in February 
1994; see Disease Associated With Exposure to Certain 
Herbicide Agents, 59 Fed. Reg. 5,106, 5,107 (1994)) insofar 
as that section purported to preclude claimants from 
establishing service connection for unlisted radiogenic 
conditions on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  The law and regulation were 
thereafter amended to clarify that nothing in the Veterans 
Dioxin and Radiation Exposure Compensation Standards Act 
(Pub. L. No. 98-542) precludes a claimant from attempting to 
establish direct service connection for a disability or 
disease based upon exposure to ionizing radiation in service, 
and that VAs regulatory list of radiogenic diseases was no 
longer to be considered exclusive.  See Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446 (codified at 
38 U.S.C.A. § 1113(b)); Claims Based on Exposure to Ionizing 
Radiation (Radiogenic Diseases), 60 Fed. Reg. 9,627-28 (1995) 
(codified at 38 C.F.R. § 3.311).  As the claims currently 
before the Board are premised on the amended law and 
regulation, which substantially liberalized the requirements 
for establishing service connection for radiogenic 
conditions, the claims are most properly viewed as new 
claims, separate and distinct from those that were denied by 
the Board in October 1991.  See Spencer v. Brown, 4 Vet. 
App. 283, 288-90 (1993).  Cf. 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).  The Board will therefore review 
the claims on a de novo basis.

In this regard, the Board notes that one of the claims on 
appeal has been characterized as a claim of entitlement to 
service connection for a skin disorder.  The record 
shows, however, that the veteran has already been granted 
service connection for several such disordersnamely, tinea 
pedis, manifested by onychomycosis of the right big toenail, 
a slight deformity of the left big toenail, and 
hyperkeratosis of both feet; a small wart at the base of the 
right thumb; a recurrent wart of the left thumb; and tinea of 
the face and crotch.  Consequently, the Board will limit its 
consideration of the current claim to skin disability for 
which service connection has not yet been granted.

During a hearing held at the VA Central Office in September 
1987, the veteran raised the issue of entitlement to service 
connection for colon trouble due to exposure to ionizing 
radiation.  In an October 1998 letter to the Board, he also 
raised the issue of entitlement to service connection for 
cataracts, glaucoma, and a disability manifested by loss of 
balance due to such exposure.  Those issues have not yet been 
adjudicated by the RO, and are therefore referred to the RO 
for appropriate action.


REMAND

The United States Court of Veterans Appeals (Court) has 
indicated that service connection for conditions claimed to 
be due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Hilkert v. 
West, 11 Vet. App. 284, 289 (1998); McGuire v. West, 11 Vet. 
App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 
(1998); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), affd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 15 
types of cancer that are presumptively service-connected 
under 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1998).  
Second, direct service connection can be established under 
38 C.F.R. § 3.303(d) by show[ing] that the disease or 
malady was incurred during or aggravated by service, a task 
which includes the difficult burden of tracing causation to 
a condition or event during service.  Combee v. Brown, 34 
F.3d at 1043.  And third, service connection can be 
established under section 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is one of the radiogenic diseases 
listed in section 3.311(b).

In the present case, it is clear that the presumptive 
provisions of 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1998) 
cannot be relied upon by the veteran to establish service 
connection for the conditions here at issue.  Qualification 
under those provisions occurs only where it is shown that a 
claimant who participated in a radiation risk activity in 
service subsequently developed one or more of 15 listed 
cancers.  Because the disorders and diseases at issue in the 
present appeal are not included in that list, the presumptive 
provisions of section 1112(c) are not available to the 
veteran in this instance.  See Rucker v. Brown, 10 Vet. 
App. at 71.  It does appear, however, that sufficient 
evidence has been submitted to satisfy the threshold 
requirements of the other two aforementioned methodologies, 
at least as to a portion of his claims.

Dosimetry reports received from the Department of the Air 
Force show that the veteran was exposed to radiation during 
active service.  The record contains reports from Walter Reed 
Army Medical Center, dated in June 1991, indicating that the 
veteran suffers from psoriasis, a common chronic, squamous 
dermatosis with polygenic inheritance and a fluctuating 
course, Dorlands Illustrated Medical Dictionary 1381 (28th 
ed. 1994); information from the National Psoriasis Foundation 
indicating that radiation can trigger new psoriasis 
(apparently due to a phenomenon known as the Koebner 
Reaction); and excerpts from treatises describing the damage 
that can be caused to the skin as a result of exposure to 
ionizing radiation.  The record also contains a transcript of 
the veterans sworn testimony, recorded during a July 1996 
hearing at the RO, to the effect that he suffered from 
shortness of breath in service; and VA medical reports, dated 
in February 1984, which suggest that the veteran has lung 
damage, reduced vital capacity, sterility, and increased 
susceptibility to upper respiratory infections due, at least 
in part, to radiation exposure in the military.

Because competent evidence has been submitted which tends to 
show that a skin disorder (psoriasis), a disability 
manifested by increased susceptibility to upper respiratory 
infections, a lung disorder, and sterility can possibly be 
attributed to in-service exposure to ionizing radiation, the 
Board finds that the claims of entitlement to service 
connection for those conditions, on a direct basis, are all 
well grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.311(b) (1998).  VA therefore has a duty to assist the 
veteran in developing the facts pertinent to those claims.  
Moreover, inasmuch as competent medical evidence has been 
submitted which tends to show that each of those four 
conditions is radiogenic, the veteran is entitled to the 
procedural advantages set forth in 38 C.F.R. § 3.311.  See 
38 C.F.R. § 3.311(b)(4) (1998).

In this regard, the Board finds that the duty to assist under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.311 has not been 
fulfilled, and that a remand for further development is 
therefore required.  38 C.F.R. § 19.9 (1998).  On remand, the 
RO should make an effort to ensure that all of the available 
medical evidence pertinent to the veterans well-grounded 
claims has been assembled, obtain a complete set of his 
service personnel records from the service department, and 
exhaust the available avenues for the procurement of 
radiation dosimetry data pertaining to him (in a September 
1997 communication to the RO, the Department of the Air Force 
recommended further research outside its organization, and 
suggested that the RO contact Reynolds Electric & Engineering 
Co., the Defense Special Weapons Agency, the Navy Dosimetry 
Center, and U.S. Army Ionizing Radiation Dosimetry for 
further historical information).  Then, after arranging to 
have the veteran examined for the purpose of ascertaining the 
current status of his skin, lung, and upper respiratory 
disorders, the RO should undertake the development set forth 
in 38 C.F.R. § 3.311.

With regard to the two remaining claimsentitlement to 
service connection for hypertension and a right ear 
disorderthe Board notes that those claims do not presently 
appear to be well grounded, or to otherwise satisfy the 
threshold requirements of 38 C.F.R. § 3.311.  During the 
hearing held at the RO in July 1996, the veteran testified 
that the right ear disorder for which he is seeking 
service connection is a chondroma of the right ear.  He 
further testified, however, that the chondroma had been 
removed in 1994; and none of the competent evidence of record 
in any way suggests that he is currently suffering from right 
ear difficulties that can be traced to a radiogenic, post-
operative chondroma.  In addition, it does not appear that 
any competent evidence has been submitted to show that 
hypertension is a radiogenic condition, or that it can in any 
way be linked to in-service exposure to ionizing radiation.  
On remand, the RO should notify the veteran of the 
deficiencies affecting these two claims, and provide him with 
an opportunity to submit evidence sufficient to make the 
claims well grounded.  38 U.S.C.A. § 5103(a) (West 1991); 
38 C.F.R. § 3.103(c)(2) (1998); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

As a final matter, the Board notes that VA regulations 
require that a supplemental statement of the case (SSOC) be 
furnished to an appellant when additional pertinent evidence 
is received following the issuance of a statement of the case 
(SOC) or SSOC.  38 C.F.R. § 19.31 (1998).  In the present 
case, the record shows that the RO last issued the veteran a 
SSOC in September 1996.  Additional evidence was subsequently 
added to the record prior to certification of the appeal.  
That evidence consists of VA medical records, dated in 1996 
and 1997, containing information pertaining to the disorders 
and diseases presently at issue, and is therefore 
pertinent to the matter here on appeal.  Because no SSOC 
addressing this additional evidence was issued, a remand is 
required for corrective action.  Id.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for problems associated 
with his skin, lungs, upper respiratory 
tract, or sterility that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  The RO should 
make an effort to ensure that all 
relevant records of VA treatment for 
these conditions have been procured for 
review.  Any additional evidence 
obtained should be associated with the 
veterans file.

	2.  The veteran should be advised that, 
in order to make the claims of 
entitlement to service connection for a 
right ear disorder (chondroma) and 
hypertension well grounded, he needs to 
obtain and submit competent medical 
evidence demonstrating that the claims 
are plausible.  He should be advised 
that the submission of statements from 
treating physicians or other health care 
providers, or material from any other 
competent medical source, indicating 
that he currently suffers from a 
chondroma of the right ear, or residuals 
thereof, and reflecting the existence of 
a medical relationship between the 
claimed conditions and in-service 
exposure to ionizing radiation, or 
otherwise indicating that the claimed 
conditions are radiogenic, is the 
type of evidence needed to satisfy this 
requirement.  He should be afforded a 
reasonable opportunity to submit the 
required evidence.
 
	3.  The RO should request a complete 
copy of the veterans service personnel 
records from the National Personnel 
Records Center (NPRC) and should ask 
NPRC to provide as much information as 
possible about the veterans 
occupational exposure to ionizing 
radiation during service, to include 
providing copies of any pertinent DD 
Form(s) 1141 (Record of Occupational 
Exposure to Ionizing Radiation).  The RO 
should also ask the NPRC to conduct 
another search for the veterans service 
medical records from his first period of 
active service, from June 1954 to August 
1958.  Any additional development 
indicated should be undertaken, and the 
information received should be 
associated with the veterans file.

	4.  The RO should exhaust the available 
avenues for the procurement of radiation 
dosimetry data pertaining to the 
veteran.  In so doing, the RO should 
contact the additional sources suggested 
by the Department of the Air Force in 
its September 1997 communication (i.e., 
Reynolds Electric & Engineering Co., the 
Defense Special Weapons Agency, the Navy 
Dosimetry Center, and U.S. Army Ionizing 
Radiation Dosimetry).  Any additional 
development indicated should be 
undertaken, and the information received 
should be associated with the veterans 
file.

	5.  The RO should have the veteran 
examined by a dermatologist for the 
purpose of ascertaining the current 
status of his skin disorder(s).  The 
examiner should conduct a thorough 
examination of the veteran, fully 
describe any abnormalities identified, 
and provide a diagnosis for each 
abnormality so identified.  The claims 
folders should be made available for the 
examiners review.

	The RO should also have the veteran 
examined for the purpose of ascertaining 
the current status of his claimed lung 
and upper respiratory disorders.  All 
indicated tests should be conducted.  
The examiner should conduct a thorough 
examination of the veteran, fully 
describe the nature of any impairment 
attributable to current disorder(s) of 
the lungs and/or upper respiratory 
tract, and provide a specific diagnosis 
for each such disease or disorder 
identified.  The examiner should 
specifically indicate whether the 
veteran is affected by a disease entity 
or disorder resulting in increased 
susceptibility to upper respiratory 
infections and, if so, should provide a 
specific diagnosis for the entity or 
disorder identified.  The claims folders 
should be made available for the 
examiners review.

	6.  After the above development has been 
completed, the RO should forward the 
veterans file to the Under Secretary 
for Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based upon available 
methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii) (1998).

	7.  The RO should thereafter refer the 
case to the Under Secretary for Benefits 
for further review and development in 
accordance with the provisions of 
38 C.F.R. § 3.311(c) (1998).

	8.  After all of the development has 
been completed, the RO should take 
adjudicatory action on the claims here 
presented, to include a determination on 
the question of whether the claims of 
entitlement to service connection for 
hypertension and a right ear disorder 
(chondroma) are well grounded, or 
whether evidence has been submitted 
which tends to show that the conditions 
are radiogenic.  If so, the RO should 
undertake any additional development 
deemed necessary to fulfill the duty to 
assist.  This may include referring 
these claims to the Under Secretary for 
Benefits for further review and 
development in accordance with the 
provisions of 38 C.F.R. § 3.311(c) 
(1998).

	9.  If any benefit sought is denied, a 
SSOC should be issued.  The SSOC should 
contain, inter alia, a summary of the 
evidence received since the last SSOC 
was issued in September 1996.  38 C.F.R. 
§§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
